Citation Nr: 0624964	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).

In an October 2004 decision, the Board granted the veteran's 
claim for an increased rating for a right knee disability and 
reopened the veteran's claims for entitlement to service 
connection for left knee and neck disabilities.  In that same 
rating decision, the RO remanded the claims of service 
connection for a neck disability, a back disability, a left 
knee disability, and arthritis; the claim for a TDIU rating; 
and the application to reopen the claim of service connection 
for PTSD.  By rating decision dated in December 2005, the RO 
granted the veteran's claim for service connection for a left 
knee disability.  Consequently, this claim is also no longer 
in appellate status before the Board.

In the February 2005 statement, the veteran also submitted a 
claim for service connection for depression as secondary to 
his service-connected disabilities.  This claim is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is a March 2003 VA outpatient record that indicates 
that the veteran's back and neck disabilities may be 
aggravated by his service-connected right knee disability.  
The Board notes that a July 2005 VA medical examination 
report does not provide a clear opinion as to whether or not 
the veteran has back, neck, and arthritis disabilities that 
are aggravated by his service-connected right knee 
disability.  Additionally, the July 2005 VA examiner noted 
that the veteran had had a recent MRI that was not contained 
in the claims files.  The recently performed MRI should be 
obtained and added to the record.  The Board further notes 
that the veteran now has service connection in effect for 
both knees and a VA examiner has not been requested to 
determine if the veteran's claimed disabilities are affected 
by the veteran's newly service-connected left knee.  A VA 
physician should conduct a complete review of the file, 
examine the veteran, and provide an opinion as to whether the 
veteran has current back, neck, or arthritis disabilities due 
to or aggravated by the veteran's service-connected bilateral 
knee disability.  

Additionally, as pointed out by the veteran's representative 
in a July 2006 informal hearing presentation, the July 2005 
VA examiner did not provide an opinion regarding the claimed 
arthritis disability, as instructed by the October 2004 Board 
remand decision.  The Court has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

With respect to the veteran's request to reopen his claim for 
entitlement to service connection for PTSD, in a January 2003 
letter, the veteran's representative stated that the veteran 
had received psychiatric treatment from a Dr. Whyte in the 
1980s and 1990s, and specifically requested that VA obtain 
the veteran's records of this treatment.  A review of the 
record does not indicate that any attempt has been made to 
obtain those records.  Furthermore, an October 2001 VA record 
indicates that the veteran received inpatient psychiatric 
treatment at St. Anthony's Hospital in January 2001.  No 
attempt has been made to obtain these records either and 
38 C.F.R. § 3.159(c) (2005) requires that such assistance be 
provided to the veteran.

The veteran asserts that he is unemployable due to service-
connected disability.  A November 2001 VA psychiatric 
examination indicates that the veteran had received vocation 
rehabilitation counseling and that such counseling indicated 
that the veteran was unemployable.  The veteran's VA 
vocational rehabilitation file should be obtained and 
associated with the claims files. 

April 1997 and a November 2001 statements by the veteran 
indicate that he has applied for Supplemental Security 
Income.  VA has not attempted to obtain records of any 
determinations, and any supporting medical records, from the 
Social Security Administration.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The Board notes that a February 2005 VCAA notice letter meets 
the requirements of Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), with respect to the veteran's request 
to reopen his claim for entitlement to service connection for 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain a copy of all Social Security 
Administration disability determinations 
for the veteran, as well as the medical 
records considered in making such 
determinations.

3.  Request copies of all of the 
veteran's treatment records from the 
Denver VA Medical Center, including 
inpatient, outpatient, and MRI records 
dated from March 2005 to present, and 
request copies of all of the veteran's 
treatment records from the VA Lakewood 
Outpatient Clinic, dated from January 
2001 to present.

4.  Obtain the veteran's VA vocational 
rehabilitation file and associate it with 
the veteran's claims files.

5.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for his claimed disabilities.  In 
particular this should include 
authorizations to obtain records from Dr. 
Whyte dated from 1980 to present, and St. 
Anthony's Hospital dated from January 
2001 to present.  The RO should include 
in the claims file documentation of all 
attempts to obtain private medical 
records on behalf of the veteran.

6.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature and etiology of any back, neck, 
and arthritis disabilities present.  The 
examiner should specifically state 
whether or not the veteran has an 
arthritis disability.  All indicated 
tests and studies should be performed.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any back, neck, or arthritis 
disability present was caused by the 
service-connected bilateral knee 
disability.  If the examiner concludes 
that there is no causal connection, it 
should be indicated whether there has 
been any aggravation of any back, neck, 
or arthritis disability as a result of 
the service-connected bilateral knee 
disability, and if so, specify the degree 
of aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  The examiner must be 
provided the veteran's claims files for 
review of the medical evidence.  The 
examiner's opinion should indicate 
consideration of the March 2003 VA 
physician's assistant record and the July 
2005 VA examination report.  Reasons and 
bases for all opinions expressed should 
be provided.

7.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examination complies 
fully with the above instructions, and if 
not, take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

8.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



